Stephens, P. J.
1. It does not appear from the evidence that the defendant had any right to direct the manner, method, or means for the performance of the work which consisted in the operation and driving of the truck. The driver of the truck was not the defendant’s servant, but was the servant of an independent contractor, and the defendant was not liable for the negligence of the driver of the truck in its operation along a public highway, resulting in injury to the plaintiff. Albert v. Hudson, 49 Ga. App. 636 (176 S. E. 659).
2. It not appearing that the defendant knew that the truck had defective brakes, and it not appearing that the load which defendant put on the truck was not a usual or customary load for a truck of the truck’s capacity, the defendant was not liable for any negligence in the operation of the truck due to the insufficient brakes or to the truck being overloaded, causing the alleged injury to the plaintiff.
3. The court did not err in excluding the testimony offered, or in granting a nonsuit as to both counts of the petition.

Judgment affirmed.


Sutton and Felton, JJ., concur.

Thomas W. Hardwick, Harris & McMaster, for plaintiff.
Martin, Martin •& Snow, for defendant..